 1   JOCELYN BURTON (SBN 135879)
     SCOTT NAKAMA (SBN 296732)
 2   BURTON EMPLOYMENT LAW
     1939 Harrison Street, Ste. 400
 3   Oakland, CA 94612
     Telephone: (510) 350-7025
 4   Facsimile: (510) 473-3672
     E-mail: jburton@burtonemploymentlaw.com
 5   E-mail: snakama@burtonemploymentlaw.com
 6   Attorneys for Plaintiff
     THERESA LING
 7
     Kathleen M. Hurly (State Bar No. 169907)
 8   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
 9   San Francisco, California 94111-4615
     Telephone: (415) 394-9400
10   Facsimile: (415) 394-9401
     E-mail: Kathleen.Hurly@jacksonlewis.com
11
     Attorneys for Defendants
12   HILTON MANAGEMENT LLC, and PARK
     HOTELS & RESORTS INC.
13

14                                UNITED STATES DISTRICT COURT

15                               NORTHERN DISTRICT OF CALIFORNIA

16

17   THERESA LING,                                  Case No. 3:19-cv-00070-EMC

18                  Plaintiff,                      STIPULATION OF DISMISSAL

19          v.

20   HILTON MANAGEMENT LLC, HILTON
     DOMESTIC OPERATING CO LLC, and
21   PARK HOTELS & RESORTS INC.,

22                  Defendants.                     Complaint Filed:   January 4, 2019

23

24   ///

25   ///

26   ///

27   ///

28   ///

                                                1
     STIPULATION OF DISMISSAL                                          Case No. 3:19-cv-00070-EMC
 1             Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to
 2    dismiss this entire action with prejudice.
 3

 4    DATED: October 17, 2019                JACKSON LEWIS P.C.

 5

 6
                                             By:      /s/ Kathleen Hurly
 7                                                    Kathleen Hurly
                                                      Attorneys for Defendants
 8                                                    HILTON MANAGEMENT LLC and
                                                      PARK HOTELS AND RESORTS INC.
 9

10

11    DATED: October 17, 2019                BURTON EMPLOYMENT LAW
12

13
                                             By:      /s/ Scott S. Nakama
14                                                    Jocelyn Burton
                                                      Scott S. Nakama
15                                                    Attorneys for Plaintiffs
                                                      THERESA LING
16

17

18                                LOCAL RULE 5-1(i)(3) ATTESTATION
19             I hereby attest that concurrence in the filing of the document has been obtained from
20    attorney Scott S. Nakama.
                                                                ISTRIC
21                                                         TES D      TC
                                                         TA
                                                                                  O
                                                     S




22
                                                                                   U




      DATED: October 17, 2019                      /s/ Kathleen Hurly
                                                   ED




                                                                                    RT




                                                                          TED
                                               UNIT




                                                                 GRAN
23
                                                                                           R NIA




24
     4832-0344-9001, v. 1
                                                                                Chen
                                                                       ard M.
                                               NO




25                                                                   dw
                                                             Judge E
                                                                                           FO




        DATED: October 18, 2019
                                                   RT




26
                                                                                       LI




                                                        ER
                                                    H




                                                                                   A




27                                                           N                         C
                                                                               F
                                                                 D IS T IC T O
28                                                                     R

                                                         2
     STIPULATION OF DISMISSAL                                                      Case No. 3:19-cv-00070-EMC
